DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 19 and 21-23 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sohn [U.S. 7,427,149 B2].
Regarding claim 19, Sohn discloses lighted headgear comprising: a cap [figure 9] configured to be worn by a user; and a self-contained light module [figure 8] removably securable to the cap, the self-contained light module including a housing [100, 110] having a plurality of light sources [120] and a rechargeable power source [column 4 lines 12-14] disposed within the housing; wherein the self-contained light module is slidable in a first direction to form a friction-fit engagement between the housing and the cap to secure the self-contained light module to the cap, and is slidable in a second direction opposite the first direction to remove the self-contained light module from the cap (figures 2-7 and/or 8-10, column 4-6). Sohn discloses the self-contained light module is removably securable to the cap in a first forward-facing orientation, and is 
Regarding claim 21, Sohn discloses the housing is configured to form the friction-fit engagement in either of two forward-facing orientations (figures 8-10).
Regarding claim 22, Sohn discloses the self-contained light module includes a pushbutton switch [140] configured to control power to the plurality of light sources from the rechargeable power source (figure 3).
Regarding claim 23, Sohn discloses the housing includes a protruding engagement portion [clips] that forms the friction-fit engagement with the cap (figures 8-10).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 1-7, 9 and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sohn [U.S. 7,427,149 B2] in view of Villa-Aleman [U.S. 6,865,285 B1].
Regarding claims 1 and 9, Sohn discloses lighted headgear comprising: a cap [300] configured to be worn by a user; and a self-contained light module [figure 3] removably securable to the cap, the self-contained light module including: a housing [100, 110], a plurality of light sources [120] disposed within the housing, a rechargeable power source disposed within the housing [column 4 lines 12-14], and a pushbutton switch [140] configured to control power to the plurality of light sources from the rechargeable power source; wherein the housing includes a protruding engagement portion [clips 131, 132] configured to secure the self-contained light module to the cap (figures 1-7 and/or 8-10, Columns 4-5 and/or 6). The plurality of light sources is arranged in a column and row orientation [one row with three light sources, and three columns each with one light source] (figures 1-7). However, Sohn does not disclose the horizontally-adjacent light sources in a row and vertically-adjacent light sources in a column.
Villa-Aleman teaches the headset [1] having a hard plastic housing [15] and a 5x4 array of twenty, light emitting diodes (LEDs) [18] (figures 1-3, column 5 lines 25-34 and lines 49-51). Thus, Villa-Aleman shows the horizontally-adjacent light sources in a row and vertically-adjacent light sources in a column.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify/combine the plurality of light sources of Sohn with the horizontally-adjacent light sources in a row and vertically-adjacent light sources in a 

Regarding claim 2, Sohn discloses the protruding engagement portion is configured to be disengaged from the cap for removal of the self-contained light module from the cap (figures 8-10).
Regarding claim 3, Sohn discloses the protruding engagement portion is securable to the cap via friction engagement (figure 10).
Regarding claim 4, Sohn discloses the protruding engagement portion is slidable into and out of engagement with the cap (figure 10).
Regarding claim 5, Sohn discloses the cap includes a head-fitting portion configured to be received on the user's head and a module receiving portion secured to the head-fitting portion and configured to receive the protruding engagement portion (figure 10).
Regarding claim 6, Sohn discloses the housing includes a recess [@120] aligned with a light source of the plurality of light sources [120] (figure 8).
Regarding claim 7, Sohn discloses the recess is a forwardly-directed recess configured to direct light emitted from the light source forwardly of the cap (figure 10).
Regarding claim 11, Sohn discloses the housing defines a generally rectangular forward surface, and wherein light sources of the plurality of light sources are recessed relative to the generally rectangular forward surface (figure 8).

Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sohn and Villa-Aleman in view of Cao et al. [U.S. 2005/0174753 A1].
Regarding claim 8, Sohn discloses the recess, but does not clearly include the reflective surface to direct light emitted from the light source forwardly of the cap.
Cao et al. teaches the reflective surface to direct light emitted from the light source forwardly of the cap (figures 1-2, paragraph 0013).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify/combine the recess of Sohn with the reflective surface as taught by Cao et al.  for purpose of providing an advantageous way of gathering light emitted by the semiconductor light source and shape it into a beam for exit through the cover or focus lens, thus increasing light intensity.
Allowable Subject Matter
Claims 24-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: claim 24 recites the housing includes opposite first and second cap-engaging walls each configured for engagement with the cap when the self-contained light module is secured to the cap. Claims 25-26 depend on claim 24.
Response to Amendment
Applicant's arguments filed 02/14/2022 have been fully considered but they are not persuasive. 

However, Sohn shows in figures 1-7 that the plurality of light sources is arranged in a row orientation and a column and row orientation. In which, Sohn shows one row orientation having three light sources and three columns orientation each having one light source.
Furthermore, upon further consideration, a new ground(s) of rejection is made in view of Villa-Aleman U.S. 6,865,285 B1, which teaches the horizontally-adjacent light sources in a row and vertically-adjacent light sources in a column (figures 1-3, column 5 lines 25-34 and lines 49-51).
The applicant has amended independent claim 19 to incorporate the subject matter of previously-presented claim 20, which has been rejected.
It is noted that the features upon which applicant relies (i.e., paragraph [0149] of the application) are not recited in the rejected claim(s).  Although the claims are In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In page 8-9 of the applicant's remarks, the applicant explained what Sohn does not disclose or suggest, and what one of ordinary skill in the art would not to modify the Sohn's invention.
However, the applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
The examiner believes that Sohn discloses the self-contained light module is removably securable to the cap in a first forward-facing orientation, and is removably securable to the cap in a second forward-facing orientation that is rotated 180 degrees from the first forward-facing orientation (figures 8-10). In order words, Sohn discloses the self-contained light module is removably securable to the cap in a first forward-facing orientation, and is removably securable to the cap in a second forward-facing orientation. In which, the second forward-facing orientation is opposite direction from the first forward-facing orientation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q TRUONG whose telephone number is (571)272-2383. The examiner can normally be reached M-F 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571 272 2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

BAO Q. TRUONG
Primary Examiner
Art Unit 2875



/BAO Q TRUONG/Primary Examiner, Art Unit 2875